DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment / Election/ Restrictions
Applicant’s amendment filed 6/27/2022 has been entered. 
Claims 1-3 and 5-23 remain pending.
Claim 24 is new and now also pending. 
Claim 4 has been cancelled.
Applicant’s election without traverse of Species A (Figure 2) in the reply filed on 12/6/2021 is acknowledged.
Claims 6, 7, 9-12, and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Claims 1-3, 5, 8, 13-18, 23 and 24 are pending, drawn to the elected species and examined below.

Claim Objections
Claim 5 is objected to because of the following informalities:  
	-Claim 5, line 1, “fastener driver” but would be better recited as “The fastener driver”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 13-18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yasutomi (WO 2017/056810- see attached PDF of document which comprises English translation attached to the end of the document which comprises annotated line numbers referenced below), in view of Doyle (US Patent 3,673,922), and in further view of Frank (US Patent 4,177,837).
Regarding Claim 1, Yasutomi discloses a fastener driver mechanism (Figure 4) for a fastener driving tool (10), the fastener driver mechanism (Figure 4) comprising:
a driver mechanism housing (16, 19, 20) including:
a housing sidewall (sidewalls of 16 and 19) that has a closed shape when viewed in at least one cross-section (see lines 63-65 of translation which clearly discloses a cylinder 16 which will comprise a closed shape when viewed in cross-section)
a housing closed end (19) disposed at a first end of the housing sidewall (16, 19; see Figure 4 as the top of the housing assembly 16, 19, 20 is closed by 19; see lines 68-73 for reference; note “Annotated View of Figure 4” below), and 
a housing open end (end of 16 received in holder 24 and comprising bumper 25) disposed at a second end of the housing sidewall (16, 19; note “Annotated View of Figure 4” below), 
an accumulator piston (70) disposed in the driver mechanism housing (16, 19, 20) between the housing open end and the housing closed end (as shown), the accumulator piston (70) comprising:
 a body (of 70) that includes a piston sidewall, an outer surface of the piston sidewall facing an inner surface of the housing sidewall (as shown),
a piston closed end (at rib 72) disposed at one end of the piston sidewall (as shown),
a piston further end (at 71) at an end of the piston sidewall opposite the one end (72) such that the accumulator piston is in fluid communication with fluid disposed in the driver mechanism housing (16, 19, 20),
a first seal (74) that extends along a circumference of the piston sidewall outer surface (as shown; see lines 278-281), the first seal contacting, and forming a seal with, the inner surface of the housing sidewall (16, 19; see lines 278-281 of translation), the accumulator piston (70) being configured to move relative to the housing sidewall (16) along a first axis (B1; see lines 271-274 of translation),
a striker piston (18) disposed in the driver mechanism housing (16, 19, 20) between the accumulator piston (70) and the housing open end (See “Annotated View of Figure 4” below), the striker piston (18) comprising a second seal (55) that contacts and forms a seal with the inner surface of the housing sidewall (16, 19; see lines 182-185, 228-229), the striker piston (18) being configured to move relative to the housing sidewall (16, 19) along a second axis (B1; see lines 65-67 note in this instance both axis of both pistons 18 and 70 are co-linear), and 
a blade (23) that protrudes from a housing open end-facing surface of the striker piston (18; as shown; see also Figures 5a-5b), the blade (23) configured to engage with and apply a driving force to a fastener (“fasteners 48”/ “stopper 48”; see lines 127-130) upon operation of the fastener driving tool (10; see lines 163-165) , wherein 
a gas storage chamber (portion of 21 and portion of 16 above piston 70) is defined between the accumulator piston (70), the housing closed end (top of 19) and the housing sidewall (16, 19; see “Annotated View of Figure 4” below; see lines 68-71), 
a fluid chamber (75) is defined between the striker piston (18), the accumulator piston (70) and the housing sidewall (16, 19; see “Annotated View of Figure 4” below ), the fluid chamber being filled with a fluid (see lines 281-284 which refer to same lubricant used in groove 57 which per lines 195-196 can comprise oil),
19Attorney Docket Number: R388-00the first seal (74) is configured to prevent fluid communication between the gas storage chamber and the fluid chamber (75; as shown in Figure 4; see 278-281 of translation which disclose the formed seal which will readily prevent fluid communication as claimed), and the second seal (55) is configured to prevent fluid communication between the fluid chamber (75) and the housing open end (as shown; see lines 228, 229 which disclose the seal member 55 forming a seal which will readily prevent fluid communication as claimed).  


    PNG
    media_image1.png
    669
    570
    media_image1.png
    Greyscale

Annotated View of Figure 4

However, Yasutomi  fails to disclose the body (of 70) being a hollow body, and is further silent on the accumulator piston (70) comprising an open end at the end (71) of the piston sidewall opposite the one end (72) such that an interior space of the accumulator piston is in fluid communication with fluid disposed in the driver mechanism housing.
First, attention can be brought to the teachings of Doyle which include another  fastener driver mechanism (20; Figure 1) in a fastener driving tool (10), the fastener driver mechanism (20) comprising the driver mechanism housing (12a), a cylinder (18) and a piston (26) wherein the piston (26) is actuated to drive a fastener (Col 2, lines 55-60) and wherein the piston (26) comprises a hollow body (26a; see Col 3, lines 57-58) formed by a sidewall thereof and comprising an open end and a closed end (as shown) such that an interior space (26a) of the piston (26) is in fluid communication with fluid (i.e. in 47) disposed in the driver mechanism housing (12a; as shown)
Secondly, attention can be brought to the teachings of Frank which teaches an accumulator assembly (10; Figure 1) comprising a cylinder (12) and a piston (14) movable inside the cylinder (12), wherein the piston (14) is formed with a sidewall (32) and a hollow body (defined within wall 32; Col 1, lines 36-39) comprising an open end (as shown) at one end of the piston sidewall (32) opposite to a closed end (i.e. 60) such that an interior space (within 32) of the piston (14) is in fluid communication with fluid disposed in a cylinder (12; see “gas behind the piston” per Col 1, lines 36-40).
As outlined by Doyle, the use of hollow pistons in fastener driving tools is old and known in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the accumulator piston of Yasutomi such that it comprises a hollow configuration as taught by Frank. By modifying the piston in this manner, the weight of the piston can be reduced and the volume of gas/fluid behind the piston can be enlarged as taught by Frank (see Col 1, lines 36-40). It must also be noted that by decreasing the weight of the piston, less pressure and/or force is required to move the piston (i.e. less pressure required to fire and less force required to retract). 

Regarding Claim 2, Yasutomi, as modified, discloses the fluid is a liquid (see lines 281-284 which refer to same lubricant used in groove 57 which per lines 195-196 can comprise oil).  

Regarding Claim 3, Yasutomi, as modified, discloses the striker piston (18) is a disk (clearly depicted) and includes a fluid chamber-facing surface (upper face of 50), the open end-facing surface (bottom face of 51) that is opposed to the fluid chamber-facing surface (as shown) and a side surface that extends between the fluid chamber-facing surface (of 50) and the open end-facing surface (of 51), wherein the second axis is perpendicular to the open end-facing surface and the fluid-chamber facing surface (as shown) and the second seal (55) extends along a circumference of the side surface (as shown; see “Annotated View of Figure 5A” below).  

    PNG
    media_image2.png
    391
    506
    media_image2.png
    Greyscale

Annotated View of Figure 5A


Regarding Claim 5, Yasutomi, as modified, discloses the housing sidewall (16, 19) has a uniform diameter between the housing closed end and the housing open end (note that the cylinder 16 comprises the same internal diameter throughout the portions in which the pistons contact which is between the closed and open ends).

21Attorney Docket Number: R388-00 Regarding Claim 8, Yasutomi, as modified, discloses the first axis (B1) is co-linear with the second axis (B1; as shown both pistons 18 and 70 traverse about co-linear axis which can both be viewed as “B1”).  

Regarding Claim 13, Yasutomi, as modified, discloses a pressurized gas reservoir (portion of 21 not in direct communication with 16) that communicates with and supplies pressurized gas to the gas storage chamber (upper portion of 16 and 21; note that in view of the Applicant’s specification, a different portion of chamber 21 of Yasutomi further away from cylinder 16 can reasonably be interpreted as the reservoir as such a portion would be analogous to the “gas reservoir 50” disclosed as such a reservoir is disclosed depicted as essentially in communication with the “closed end” of the cylinder 41 (see Figure 1); see alternative 103 rejection below).  

Regarding Claim 14, Yasutomi, as modified, discloses the blade (23) comprises a rack (42; Figure 2) that extends in parallel to the second axis (B1 as shown) and is configured to engage with a pinion gear (38) of a fastener driver reset mechanism (76; lines 110-114).  

Regarding Claim 15, Yasutomi, as modified, discloses the fluid in the fluid chamber (75) provides a fluid column (as shown) and the accumulator piston (70), the fluid column (75) the striker piston (18) and the blade (23) are configured to move together as a unit within the driver mechanism housing (16, 19, 20; lines 288-297 elaborate on the structures moving together and clearly provide evidence that they are movable together as a unit as claimed).  

Regarding Claim 16, Yasutomi discloses a hand-held fastener driving tool (10; Figure 4) comprising: a tool housing (11) including a handle (14; Figure 1), a fastener driver mechanism (Figure 4) disposed in the tool housing (11), the fastener driver mechanism (Figure 4) comprising:
a driver mechanism housing (16, 19, 20) including:
a housing sidewall (sidewalls of 16 and 19) that has a closed shape when viewed in cross-section (see lines 63-65 of translation which clearly discloses a cylinder 16 which will comprise a closed shape when viewed in cross-section)
a housing closed end (19) disposed at a first end of the housing sidewall (16, 19; see Figure 4 as the top of the housing assembly 16, 19, 20 is closed by 19; see lines 68-73 for reference; note “Annotated View of Figure 4” above), and 
a housing open end (end of 16 received in holder 24 and comprising bumper 25) disposed at a second end of the housing sidewall (16, 19; note “Annotated View of Figure 4” above), 
an accumulator piston (70) disposed in the driver mechanism housing (16, 19, 20) between the housing open end and the housing closed end (as shown), the accumulator piston (70) including:
a body (of 70) that includes a piston sidewall, an outer surface of the piston sidewall facing an inner surface of the housing sidewall (as shown),
a piston closed end (at rib 72) disposed at one end of the piston sidewall (as shown),
a piston further end (at 71) at an end of the piston sidewall opposite the one end (72) such that the accumulator piston is in fluid communication with fluid disposed in the driver mechanism housing (16, 19, 20),
a first seal (74) that extends along a circumference of the piston sidewall outer surface (as shown; see lines 278-281), the first seal contacting, and forming a seal with, the inner surface of the housing sidewall (16, 19; see lines 278-281 of translation), the accumulator piston (70) being configured to move relative to the housing sidewall (16) along a first axis (B1; see lines 271-274 of translation),
a striker piston (18) disposed in the driver mechanism housing (16, 19, 20) between the accumulator piston (70) and the housing open end (See “Annotated View of Figure 4” above), the striker piston (18) comprising a second seal (55) that contacts and forms a seal with the inner surface of the housing sidewall (16, 19; see lines 182-185, 228-229), the striker piston (18) being configured to move relative to the housing sidewall (16, 19) along a second axis (B1; see lines 65-67 note in this instance both axis of both pistons 18 and 70 are co-linear), and 
a blade (23) that protrudes from an open end-facing surface of the striker piston (18; as shown; see also Figures 5a-5b), the blade (23) configured to engage with and apply a driving force to a fastener (“fasteners 48”/ “stopper 48”; see lines 127-130) upon operation of the fastener driving tool (10; see lines 163-165) , wherein 
a gas storage chamber (portion of 21 and portion of 16 above piston 70) is defined between the accumulator piston (70), the housing closed end (top of 19) and the housing sidewall (16, 19; see “Annotated View of Figure 4” above; see lines 68-71), 
a fluid chamber (75) is defined between the striker piston (18), the accumulator piston (70) and the housing sidewall (16, 19; see “Annotated View of Figure 4” above), the fluid chamber being filled with a fluid (see lines 281-284 which refer to same lubricant used in groove 57 which per lines 195-196 can comprise oil),
19Attorney Docket Number: R388-00the first seal (74) is configured to prevent fluid communication between the gas storage chamber and the fluid chamber (75; as shown in Figure 4; see 278-281 of translation which disclose the formed seal which will readily prevent fluid communication as claimed), and the second seal (55) is configured to prevent fluid communication between the fluid chamber (75) and the housing open end (as shown; see lines 228, 229 which disclose the seal member 55 forming a seal which will readily prevent fluid communication as claimed).  

However, Yasutomi  fails to disclose the body (of 70) being a hollow body, and is further silent on the accumulator piston (70) comprising an open end at the end (71) of the piston sidewall opposite the one end (72) such that an interior space of the accumulator piston is in fluid communication with fluid disposed in the driver mechanism housing.
First, attention can be brought to the teachings of Doyle (see rejection of Claim 1 above).
Secondly, attention can be brought to the teachings of Frank (see rejection of Claim 1 above).
As outlined by Doyle, the use of hollow pistons in fastener driving tools is old and known in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the accumulator piston of Yasutomi such that it comprises a hollow configuration as taught by Frank. By modifying the piston in this manner, the weight of the piston can be reduced and the volume of gas/fluid behind the piston can be enlarged as taught by Frank (see Col 1, lines 36-40). It must also be noted that by decreasing the weight of the piston, less pressure and/or force is required to move the piston (i.e. less pressure required to fire and less force required to retract). 

Regarding Claim 17, Yasutomi, as modified, discloses the fluid is a liquid (see lines 281-284 which refer to same lubricant used in groove 57 which per lines 195-196 can comprise oil).  

Regarding Claim 18, Yasutomi, as modified, discloses the housing sidewall (16, 19) is a cylinder and has a uniform diameter between the housing closed end and the housing open end (note that the cylinder 16 comprises the same internal diameter throughout the portions in which the pistons contact which is between the closed and open ends).

Regarding Claim 23, Yasutomi, as modified, discloses the fluid in the fluid chamber (75) provides a fluid column (as shown) and the accumulator piston (70), the fluid column (75) the striker piston (18) and the blade (23) are configured to move together as a unit within the driver mechanism housing (16, 19, 20; lines 288-297 elaborate on the structures moving together and clearly provide evidence that they are movable together as a unit as claimed).  

Regarding Claim 24, Yasutomi, as modified, discloses the piston (70) closed end faces the housing open end (end of 16 received in holder 24 and comprising bumper 25; as shown the lower end faces the open end of the housing) and the piston open end (upper end as modified above) faces the housing closed end (19; note “Annotated View of Figure 4” above).
 
Alternatively, Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yasutomi (WO 2017/056810), in view Doyle (US Patent 3,673,922) and Frank (US Patent 4,177,837), as applied to Claim 1, and in further view of Ruecklinger (US PGPUB 2021/0308849).
Regarding Claim 13, Yasutomi discloses several of the claimed features, however, assuming arguendo that different portions of chamber “21” cannot be readily referred to both part of the gas storage chamber and a pressurized gas reservoir, that communicates with and supplies pressurized gas to the gas storage chamber, in which the Examiner does not concede to, attention can be brought to the teachings of Ruecklinger.
Ruecklinger teaches another fastener driving mechanism (Figure 1) comprising a gas storage chamber (23; Figure 2) and a pressurized gas reservoir (formed at connection between cylinder 13 and filling mechanism 41), that communicates with (via 42) and supplies pressurized gas to the gas storage chamber (23; see Para. 0028).	Different positions of gas reservoirs in fastener driving mechanisms can be found across several different references in the prior art. Ruecklinger provides one example of a teaching wherein a gas reservoir is provided adjacent to and substantially parallel to the axis of driving. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Yasutomi by arranging a pressurized gas reservoir separate from the gas storage chamber which can communicate and supply the pressurized gas to the storage chamber as taught by Ruecklinger. By modifying the chamber/reservoir (i.e. 21) of Yasutomi such that it extends similar to that of Ruecklinger, the length of the tool can be reduced making the tool more compact and further by arranging the reservoir in this manner, more pressurized air could also be readily supplied. 
Even further, alternatively, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have arranged the pressurized chamber (21) of Yasutomi to comprise a separate reservoir adjacent to and parallel the storage chamber (within 16) as exemplified by  Ruecklinger because Applicant has not disclosed that this separate arrangement  provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with storage chamber/reservoir arrangement of Yasutomi because in either instance, the piston will effectively retract, pressurize the air and fire the fastener.
Therefore, it would have been an obvious matter of design choice to modify Yasutomi to obtain the invention as specified in the claim. 
Even further note it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	-Fisher (US Patent 3,063,421), Wandel (US Patent 3,434,643), Komazaki (US PGPUB 2018/0036870), and Fisher (US Patent 3,467,294) each disclose the use of hollowed piston or piston portions in use with a fastener driving mechanism.
	-Russell (US Patent 2,780,504), Elmer (US Patent 3,613,734), Baltes (US Patent 7,322,377) each disclose hollowed piston or piston portions for use in accumulator systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        7/20/2022